

117 HCON 4 IH: Supporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling, bullying, and harassment in their communities.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 4IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Ms. Lee of California (for herself, Ms. Norton, Mr. Carson, Ms. Castor of Florida, Mr. Lowenthal, Mr. Hastings, Mr. Vargas, Ms. Clarke of New York, Mr. Cleaver, Ms. Sánchez, Mr. Takano, Ms. Craig, Ms. Porter, Ms. Kuster, Mr. Espaillat, Mrs. Dingell, Mr. Trone, Mrs. Hayes, Mr. Tonko, and Mr. Kilmer) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONSupporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an ongoing dialogue about ways to eliminate name-calling, bullying, and harassment in their communities.Whereas over 60 organizations, including the National School Boards Association, the National Association of Elementary School Principals, the National Association of Secondary School Principals, the National Education Association, the National Association of School Psychologists, GLSEN, and the Big Brothers Big Sisters of America, have come together as No Name-Calling Week partner organizations;Whereas tens of thousands of elementary and middle school students have participated in No Name-Calling Week since its inception in 2004;Whereas bullying and name-calling disproportionately impact students who hold more than one real or perceived identity-based attribute that makes them vulnerable to such inappropriate behavior in communities across the country;Whereas GLSEN has conducted and released national studies analyzing the pervasive harassment and victimization faced by elementary students and lesbian, gay, bisexual, and transgender, queer, and questioning (LGBTQ+) secondary students;Whereas 26 percent of elementary students reported hearing others say hurtful things based on another student’s race or ethnic background;Whereas 36 percent of elementary students reported being bullied or called names at some point while in school and elementary students who are bullied are four times as likely as other students to say they do not want to go to school because they feel afraid or unsafe;Whereas 44 percent of LGBTQ+ middle and high school students frequently or often hear negative remarks about transgender people in school and nearly 70 percent of LGBTQ+ middle and high school students were verbally harassed in the past year because of their sexual orientation;Whereas 45 percent of LGBTQ+ middle and high school students experienced harassment via electronic means in the past year;Whereas 82 percent of American Indian or Alaska Native LGBTQ+ (or Two Spirit) middle and high school students felt unsafe based on their sexual orientation in the past year;Whereas 60 percent of Latinx LGBTQ+ middle and high school students experienced bullying based on their gender expression in the past year;Whereas nearly 60 percent of Black LGBTQ+ middle and high school students experienced bullying based on their sexual orientation in the past year;Whereas 44 percent of multiracial LGBTQ+ middle and high school students felt unsafe in school based on the way they express their gender; andWhereas 37 percent of LGBTQ+ students reported being victimized at school based on their actual or perceived disability: Now, therefore, be itThat Congress—(1)supports the goals and ideals of No Name-Calling Week;(2)encourages the people of the United States to observe No Name-Calling Week with appropriate ceremonies, programs, and activities;(3)encourages schools to consider a more comprehensive anti-bullying and harassment policy that contains specific provisions addressing incidents based on sexual orientation or gender identity; and(4)calls for schools to have more inclusive curricula on lesbian, gay, bisexual, and transgender, queer, and questioning (LGBTQ+) people, history, and events.